Citation Nr: 0710388	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-02 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1942 to January 1945, and 
from January 1946 to December 1946.  He died in September 
2002.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Newark, New Jersey, Regional Office (RO).  A Travel Board 
hearing was held before the undersigned in March 2004.  This 
case was before the Board in October 2004, when it was 
remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action on her part is required.


REMAND

The veteran's death certificate shows that the immediate 
cause of his death was cardiac arrest, due to or as a 
consequence of myocardial infarction.  The appellant 
maintains that the veteran's service-connected anxiety 
reaction with chronic duodenal ulcer caused or contributed to 
his death.

The October 2004 Remand directed the RO to obtain VA medical 
records pertaining to the veteran's 1977 heart surgery.  In 
addition, the Remand directed the RO to arrange for the 
veteran's claims file to be reviewed by an appropriate VA 
physician who was to, in pertinent part, specifically comment 
on the medical treatise evidence submitted by the appellant.

Regarding the veteran's 1977 heart surgery, a VA 
hospitalization report dated from October 1979 to November 
1979 notes the veteran's history of triple coronary bypass 
surgery at the Manhattan VA Medical Center (VAMC) in 1977.  
Following the October 2004 Remand, the RO sought VA treatment 
records from the Brick, New Jersey VA Clinic and the East 
Orange, New Jersey VAMC.  However, there is no indication 
that the RO sought treatment records from the Manhattan VAMC 
(or a facility where they may have been forwarded).  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether they are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  
Therefore, the Manhattan VAMC records must be secured, if 
available.

Furthermore, in March 2006, a VA physician reviewed the 
veteran's claims file and stated, "Generalized anxiety 
disorder is not considered a risk factor for the development 
of coronary artery disease.  Chronic ulcer disease is also 
not considered a risk factor for the development of coronary 
artery disease."  However, the VA physician did not offer 
any reasons or bases for this opinion, nor did he 
specifically comment on the medical treatise evidence 
submitted by the appellant, which directly speaks to such a 
medical relationship.  Therefore, another VA opinion must be 
obtained.

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.

The issue of entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 is inextricably 
intertwined with the issue of entitlement to service 
connection for the cause of the veteran's death, and 
consideration of the educational benefits issue must be 
deferred pending resolution of death compensation claim.

The Board regrets any further delay in this case.  However, 
in light of the foregoing the case must be REMANDED to the RO 
for the following:

1.  The RO should obtain for the record 
the veteran's VA medical records 
pertaining to his 1977 heart surgery at 
the Manhattan VAMC.  If the records are 
unavailable, the scope of the search for 
the records must be documented in the 
claims file.

2.  Thereafter, the RO should arrange for 
the veteran's claims file to be reviewed by 
an appropriate VA physician who should 
provide opinions as to the following: (1) 
Whether it is at least as likely as not 
that the cardiovascular disability which 
caused the veteran's death was related to 
his military service, or was proximately 
due to (or aggravated by) his service 
connected anxiety reaction with chronic 
ulcer; and (2) Whether the service 
connected anxiety reaction with chronic 
ulcer materially contributed to cause or 
hastened the veteran's death. The reviewing 
physician should specifically comment on 
the medical treatise evidence submitted by 
the appellant, and should explain the 
rationale for all opinions given.

3.  The RO should then readjudicate the 
issues on appeal.  If either benefit 
sought remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and give the appellant and her 
representative ample opportunity to 
respond.  The case should then be returned 
to the Board for further review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


